UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1420


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

MELISSA JOHNSTON; VIRGINIA BEACH POLICE DEPARTMENT; SARA
CHANDLER; GREGORY TURPIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00301-RAJ-LRL)


Submitted: August 19, 2019                                        Decided: August 30, 2019


Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se. Christopher Scott Boynton, OFFICE OF THE
CITY ATTORNEY, Virginia Beach, Virginia; Jeff W. Rosen, PENDER & COWARD,
PC, Virginia Beach, Virginia; James Arthur Cales, III, FURNISS, DAVIS, RASHKIND &
SAUNDERS, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek seeks to appeal the district court’s March 14, 2019, order

granting Defendants’ motions to dismiss her amended complaint and its March 27, 2019,

order ruling on several matters following a postjudgment hearing in a contempt proceeding.

We dismiss the appeal for lack of jurisdiction.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order dismissing Matousek’s amended complaint was entered

on the docket on March 14, 2019. The notice of appeal was filed on April 16, 2019.

Because Matousek failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal of the March 14 dismissal order.

       With respect to the March 27 order, this court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949). The March 27 order is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we dismiss this portion of the appeal for

lack of jurisdiction as well.

       Matousek has petitioned this court for rehearing en banc, and we treat this petition

as a petition for initial hearing en banc and deny it. We also deny Matousek’s motions to

                                              2
appoint counsel and suspend cases and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3